Title: Franklin and Madame Helvétius: An Exchange through Cabanis, [August or September 1779?]
From: Franklin, Benjamin,Helvétius, Anne-Catherine de Ligniville d’Autricourt
To: 


Since the following two letters are undated, we can do no more than guess that they might answer each other and belong to the early stage of friendship during which the Doctor and the widow corresponded rather coyly through her permanent house guest and secretary, Pierre-Jean-Georges Cabanis. Franklin’s message is addressed to him; the lady’s answer, if such it is, is in his hand. This could place both documents in 1779, more precisely in the summer because of the “nuits claires” mentioned in II. The allusion in I to the “4 Mesdames Helvétius” must be an inside joke; Mme Helvétius had two married daughters, and her granddaughters were in their infancy.
 
I.
A Passy, Dimanche matin. [August or September, 1779?]
M. Franklin étant levé, lavé, rasé, peigné, beautifié à son mieux, tout habillé& sur le point de sortir, avec sa tête pleine des 4 Mesdames Helvétius, & des doux Baisers qu’il propose de leur dérober, est bien mortifié de trouver la Possibilité de cette Félicité remise à Dimanche prochain. Il prendra autant qu’il peut de Patience, espérant de voir une de ces Dames chez M. de Chaumont le Mercredi. Il sera là à bonne heure, pour la voir entrer avec cette Grace & cette Dignité qui l’ont tant charmé il y a sept Semaines dans le même lieu. Il projette même de l’arrêter là& de la retenir chez lui pour la vie. Les trois autres restantes à l’Auteuil peuvent suffire pour les Serins & les Abbés.
 
Addressed: A [deleted: Madame] Monsieur / Monsieur Cabbanis / chez Made Helvétius / à Auteuil
 
II.
[August or September, 1779?]
L’aimable lettre que vous mavez Ecrite, mon cher ami, m’a fait sentir encor plus vivement le Regret de n’avoir pu Dîner avec vous mercredy. J’esperais qu’après m’avoir dit de si jolies choses sur le papier, vous viendrez m’en dire de vive voix: je suis bien piquée d’avoir trop esperé; car je vous avoue que j’aime beaucoup les jolies choses, et surtout celles qui me viennent de vous. J’aurai aujourdhuy de vos nouvelles, et je compte qu’on ne m’en donnera que de bonnes de votre douleur D’Epaule. Mais à propos qu’avez-vous fait à cette Epaule? Si C’êtait par hazard un Rhumatisme gagné sous Les fénétres de quelqu’une de mes Rivales, où vous êtes bien assès jeune pour aller passer Les belles nuits Claires à jouer de La guittare & à soufler dans vos doigts! Songez y bien, je ne vous plaindrais gueres. En tout Cas Ce sera une bonne Leçon pour vous; et je vois mieux tous Les jours combien la jeunesse Legere et inconsidérée en a besoin. Ce qui me Rassure, c’est que Mr. votre fils veille sur vôtre Conduite: et je vous recommande de suivre ses avis.
Adieu, Mon ami, je vous embrasse tendrement, et je vous desire beaucoup.
